By the Court. Daly, J.
We have heretofore held that it is not necessary when the laborer is prevented from completing his contract by sickness, that he should get a written certificate to that effect, from the physician employed by the defendant. The words of the agreement are, if the physician shall certify, etc., and here it appears that the doctor called the plaintiff and several others and told them to prepare to go home on the boat, saying that they were unfit for work. This was certifiying to the plaintiff’s incapacity within the meaning of the agreement.
* * * * * *
I think the judgment was right; that the plaintiff was entitled to recover- for the 83^ days’ work together with the $16 paid for his support at Navy Bay, and the judgment should be affirmed.
Judgment affirmed.